 

 

Case 1:20-cv-02946-AKH Document 18 Filed 04/17/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
DUDLEY GRANT,
ORDER
Petitioner-Plaintiff, : .
-against- : 20 Civ. 2946 (AKH)
THOMAS DECKER, et al.,
Respondents-Defendants. :
x

 

ALVIN K. HELLERSTEIN, U.S.D.J.:

Upon the findings and conclusions stated on the record of argument held today,
Petitioner’s motion for a temporary restraining order and petition for a writ of habeas corpus are
granted to the following extent and denied in all other respects: Respondents shall release
Petitioner from detention as immediately as possible, and in no event later than April 18, 2020 at
1:00 p.m., subject to the following conditions of release:

1. Petitioner shall reside (i i i  _ _ under
the custody of his niece, Jean Grant, subject to home confinement except
where medical attention is required outside the home.

2. Petitioner is directed to self-quarantine at the above address following his
release. On the tenth day of such self-quarantine, he shall contact ICE to
schedule an appointment for the placement of an alternative-to-detention
(“ATD”) bracelet for electronic monitoring.

3. Petitioner shall be subject to telephonic monitoring as required by
Immigration and Customs Enforcement (“ICE”). He must provide ICE
with a landline telephone number as soon as possible, but the absence of a

landline at his residence shall not delay his release.
 

 

Case 1:20-cv-02946-AKH Document 18 Filed 04/17/20 Page 2 of 2

4. Petitioner shall not access any electronic media relating to children,
including social media interaction with children, videos, or other similar
access.

5. ICE shall impose its standard conditions normally imposed on released
detainees.

6. Petitioner shall comply with all COVID-19 guidelines issued by the
federal, state, and local governments and by the Centers for Disease
Control and Prevention.

All filings made under seal shall be unsealed except medical records, which shall
remain under seal. The parties have leave until April 20, 2020 at 12:00 p.m. to request specific
additions for sealing.

I intend to issue, in the near future, a written opinion expanding upon the findings
and conclusions stated on the record and in this order. Said opinion shall not affect the finality
of this order.

SO ORDERED.

Dated: April 17, 2020 LD}. Yllbe—~
New York, New York -HELEERSTEIN

United States District Judge
